Citation Nr: 0729953	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-25 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for rhabdomyolysis with hypokalemia.  


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from October 2001 to 
May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
in February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Reinstating the 10 percent evaluation for rhabdomyolysis 
with hypokalemia would constitute impermissible pyramiding.

2.  The January 2007 award of a 40 percent evaluation for 
lumbar strain associated with rhabdomyolysis with hypokalemia 
effective May 22, 2002, subsumes the initial 10 percent 
evaluation granted in the September 2002 rating decision.

3.  There is no issue in controversy for the Board to decide.


CONCLUSION OF LAW

The veteran's claim is dismissed for lack of a justiciable 
issue.  38 U.S.C.A. §§ 511(a), 7104, 7105, 7108 (West 2002); 
38 C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 10 percent rating for 
rhabdomyolysis with hypokalemia should be reinstated because 
there was a lack of medical evidence to support the reduction 
to zero percent.  

Generally, the Board's jurisdiction is predicated upon an 
appeal having been filed on an issue or issues in 
controversy.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2006).  Governing statutory and regulatory 
provisions require the submission, following promulgation of 
an adverse rating action and adequate notice thereof, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, a substantive or 
formal appeal, within the specific time limits established.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 20.202, 20.302 
(2006).  Thus, an appeal consists of a timely filed notice of 
disagreement, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2006).

There is no question in this case that the veteran filed a 
timely appeal as to the reduction issue.  However, subsequent 
actions taken by the RO raise the question of whether there 
remains an issue in controversy for the Board to decide.  The 
Board finds that there is not and, therefore, this claim 
should be dismissed for lack of a justiciable issue.  38 
U.S.C.A. § 7108 (West 2002). 
 
A review of the history of this case is necessary to 
understand the Board's findings that dismissal of the 
veteran's appeal is warranted.  The veteran entered into 
active duty on October 25, 2001.  On October 31, 2001, the 
veteran was admitted to the Moncrief Army Community Hospital 
at Fort Jackson, South Carolina, due to the development of 
severe leg, back and arm pain following completion of 
approximately 20 sit-ups, 20 push-ups and a mile run.  
Following the run, he developed acute onset of leg, back and 
arm pain that rapidly progressed to the point where he could 
not walk, and he was carried to the Troop Medical Clinic.  He 
was, thereafter, admitted to the hospital.  He was found to 
have a positive sickle cell screen, markedly elevated 
creatine kinase, and back spasm.  Physical examination on 
admission was significant for tenderness of the neck muscles 
and all paraspinal muscles of the back (more toward the 
lumbar area) with spasm, but there was no upper or lower 
extremity tenderness or tightness.  Laboratory findings were 
abnormal, and it was thought this was probably positive 
sickle cell disease with vaso-occlusive crisis or possible 
rhabdomyolysis.  As the veteran's condition continued to 
worsen, he was transferred to the hospital at Fort Gordon.  
There the veteran was diagnosed to have rhabdomyolysis with 
acute renal failure and hypocalcemia.  He was treated 
aggressively with volume resuscitation.  On November 4th, the 
veteran spiked a fever and was found to have positive 
cultures for enterobacterial.  It was determined that he had 
a possible hospital acquired pneumonia and pseudomonas and he 
was placed on a 14-day course of intravenous antibiotics.  

On November 14th, after his condition improved to where he no 
longer needed intensive care, the veteran was transferred 
back to the hospital at Fort Jackson.  At that time, 
examination revealed the veteran was alert, awake and 
oriented and in no acute distress.  He looked weak.  While at 
Fort Gordon, he was evaluated by Orthopaedic for possible 
compartment syndrome, but that was ruled out.  Extremities, 
both thighs and legs, were nontender with 2+ ankle edema.  
Pulses were intact.  He was continued on intravenous 
antibiotics and saturated with intravenous fluids and oxygen.  
He continued to improve and was eventually seen by Physical 
Therapy for strengthening exercises.  

The veteran remained in the hospital at Fort Jackson until 
December 3, 2002, when he was discharged to his unit on 
convalescent leave.  His condition at the time of discharge 
was good compared to when he was admitted.  His discharge 
medications only included iron, folic acid and multivitamins.  
He was instructed not to do any strenuous exercises and, 
should he have any problems, to go to the nearest military or 
VA hospital.  

He was seen for follow up on January 5, 2002.  He apparently 
did well at home.  Although still weak, he did not need to go 
for any medical care.  He was sent back to his unit, but 
restricted from performing physical training, and prolonged 
standing. 

The veteran underwent examination for a Medical Evaluation 
Board on January 23, 2002.  The veteran was still complaining 
of stiffness in the lumbar spine region.  He denied any other 
muscle pains, chest pain, shortness of breath, etc.  
Examination revealed he still had tender paraspinal muscles 
at the lumbar area with moderate paravertebral muscle spasm.  
Forward range of motion was slightly limited secondary to 
pain.  The doctor recommended that the veteran be discharged 
because of the severe rhabdomyolysis and he probably would 
not be fit for active duty as he had a good chance of a 
reoccurrence with any physical exertion.  The report of the 
Physical Evaluation Board Proceedings indicates the veteran 
was determined disabled due to rhabdomyolysis with resulting 
hypokalemia, both of which were resolved.  It recommended 
discharge due to disability with a rating of zero percent.  
The veteran was, therefore, discharged on May 21, 2002, from 
active duty.  

On May 14, 2002, VA received the veteran's claim for service 
connection for rhabdomyolysis, hypokalemia and back 
stiffness.  By rating decision issued in September 2002, 
service connection for rhabdomyolysis with hypokalemia and 
manifested back stiffness was granted.  Because there is no 
diagnostic code specific to the veteran's disability, it was 
evaluated analogous to chronic fatigue syndrome (CFS) and the 
veteran was awarded a 10 percent disability rating.  

In January 2003, the veteran submitted a statement indicating 
that he wished to amend his service connection claim to 
include a lumbosacral spine condition due to his service-
connected back condition.  A VA CFS examination for the 
veteran's service-connected rhabdomyolysis with hypokalemia 
and manifested back pain was ordered.  The VA examination was 
conducted in April 2003.  

At this examination, the veteran complained of severe lower 
back pain, muscular stiffness and limitation of activity on 
motion as a consequence of the chronic discomfort in his 
back.  The examiner noted that a magnetic resonance imaging 
(MRI) study was conducted at the Miami VA Medical Center 
several months before, which revealed degenerative disc 
disease of the lumbosacral spine with bulging discs at the 
L3-L4 and L4-L5 level.  (See the November 2002 MRI report.)  
The examiner also noted that a review of information that the 
veteran brought in from the time of his discharge indicated 
that he had had multiple studies of his blood, blood 
chemistries, etc., none of which were revealing for any 
specific diagnostic condition.  It was also indicated on his 
final diagnoses that the rhabdomyolysis and hypokalemia were 
resolved.  So the examiner stated that basically this was a 
person with extremely severe discomfort and muscle spasm in 
the lower back.

Physical examination revealed the veteran walked very slowly, 
guardedly and stiffly.  He was 6 feet tall and weighed 135 
pounds.  Examination of the lower back revealed a moderately 
severe paravertebral muscle spasm in the lumbosacral area 
with tenderness on percussion and limited forward flexion.  
The diagnoses were degenerative disc disease (by MRI) and 
paravertebral muscle spasm.  The examiner stated that, with 
regard to CFS, the veteran does not complain of a whole lot 
of fatigue, easy tiring or other symptoms of CFS so he 
doubted that this condition existed.  Thus, he thought the 
veteran's main problem seemed to be degenerative disc disease 
and paravertebral muscle spasm.

In a rating decision issued in May 2003, the RO denied 
service connection for degenerative disc disease with bulging 
discs, L3-L4 and L4-L5, and paravertebral muscle spasms 
(claimed as lumbosacral spine condition).  In addition, based 
upon the VA examination findings that did not show signs of 
active rhabdomyolysis, the RO proposed to reduce the 10 
percent disability rating for the service-connected 
rhabdomyolysis with hypokalemia and manifested back pain.  In 
a June 2003 statement, the veteran disagreed with the denial 
of service connection for degenerative disc disease with 
bulging discs, L3-L4 and L4-L5, and paravertebral muscle 
spasms (claimed as lumbosacral spine condition).  He also 
expressed disagreement with the proposed reduction of the 
evaluation for his service-connected rhabdomyolysis with 
hypokalemia and manifested back pain.  By letter dated in 
August 2003, the veteran was advised that he could not appeal 
the proposed reduction until it has been made final and that 
he should submit evidence to show why his benefit should not 
be reduced.  

A Statement of the Case was issued in September 2003 on the 
issue of service connection for degenerative disc disease 
with bulging discs, L3-L4 and L4-L5, and paravertebral muscle 
spasms (claimed as lumbosacral spine condition).  The veteran 
perfected an appeal as to that issue by filing a Form 9 on 
September 18, 2003.

As to the proposed reduction for service-connected 
rhabdomyolysis with hypokalemia and manifested back pain, the 
veteran did not submit any evidence to show why the reduction 
should not be made.  Thus, in February 2004, the RO issued a 
final rating action reducing the 10 percent evaluation to 
zero percent for the veteran's service-connected 
rhabdomyolysis with hypokalemia and manifested back pain.  
The veteran filed a timely Notice of Disagreement on February 
23, 2004.  A Statement of the Case was issued in June 2004, 
and the veteran perfected an appeal by filing a Form 9 on 
June 14, 2004.  

Both issues on appeal were certified to the Board in November 
2004.  In a January 2005 decision, the Board affirmed the 
reduction of the evaluation for the veteran's service-
connected rhabdomyolysis with hypokalemia and manifested back 
pain from 10 percent to zero percent and remanded the claim 
for a lumbosacral spine condition for further development.  

The veteran appealed to the Court of Appeals for Veterans 
Claims (Court) the Board's decision to the extent it found 
the reduction in the evaluation for the veteran's service-
connected rhabdomyolysis with hypokalemia and manifested back 
pain from 10 percent to zero percent was warranted.  Pursuant 
to a Joint Motion for Partial Remand, the Court vacated the 
Board's decision on this issue and remanded it.  The Joint 
Motion for Partial Remand instructed the Board to remand the 
veteran's claim to obtain a new VA examination.  

The Board issued the instructed remand in June 2006.  
Thereafter both the issue of the reduction and service 
connection for a lumbosacral spine condition were on remand 
for additional development and readjudication.  VA outpatient 
treatment records were obtained for the period of September 
2002 through July 2005.  In addition, the veteran underwent 
new VA examinations in December 2006 for both claims.  
Examination of the veteran's low back revealed he had severe 
limitation of flexion (0 to 30 degrees with additional loss 
of motion on repetitive use to 20 degrees) and spasm of the 
thoracic sacrospinalis muscles bilaterally with guarding 
bilaterally, pain with motion bilaterally, tenderness on the 
left, and weakness bilaterally that was severe enough to 
cause the veteran to have an antalgic gait.  It was noted 
that an MRI of the lumbosacral spine conducted in September 
2006 failed to show any significant degenerative disc 
disease.  As for examination for rhabdomyolysis with 
hypokalemia, the examiner stated that this was resolved and 
that the veteran did not continue to suffer from this 
condition.  He did, however, continue to suffer from lumbar 
strain that is at least as likely as not a residual of the 
rhabdomyolysis.   

Based upon this additional evidence, the RO issued a rating 
decision in January 2007 that granted service connection for 
lumbar strain as secondary to the veteran's service-connected 
rhabdomyolysis with hypokalemia and awarded a 40 percent 
rating under Diagnostic Code 5237 for severe limitation of 
motion.  The effective date assigned for the 40 percent 
rating was May 22, 2002 (the day after the veteran's 
discharge from military service).  This date was assigned 
because the veteran had continuously prosecuted his claim 
since that date.  

Simultaneously to issuing this January 2007 rating decision, 
a Supplemental Statement of the Case was issued that 
continued the reduction from 10 percent to zero percent for 
service-connected rhabdomyolysis with hypokalemia.  This 
claim was then returned to the Board for final consideration.

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2006).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2006).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same disability that would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In reviewing the September 2002 and the January 2007 rating 
decisions and the bases for establishing the disability 
rating in each, the Board finds that the symptomatology that 
justified the initial 10 percent disability rating now 
justifies the current 40 percent disability rating.  The only 
difference is that, instead of being evaluated analogous to 
CFS, the veteran's disability is evaluated using an 
orthopedic diagnostic code.  Therefore, the Board finds that 
to reinstate the 10 percent evaluation for the service-
connected rhabdomyolysis with hypokalemia would constitute an 
impermissible pyramiding of the same manifestation of the 
disability (i.e., lumbar stiffness, spasm and pain).  

The Board further finds that, because the effective date for 
the 40 percent evaluation was assigned back to May 22, 2002 
(thereby covering the entire period since the veteran's 
discharge from service), the 40 percent evaluation assigned 
in January 2007 subsumes the 10 percent disability rating 
initially assigned in the September 2002 rating decision.  By 
assigning May 22, 2002, as the effective date of the 40 
percent disability rating, it is as if the reduction from 10 
percent to zero percent never occurred.  

Thus, the Board finds that the restoration of benefits the 
veteran has been seeking was in fact granted by the RO in the 
January 2007 rating decision.  This decision is further 
supported by the fact that the RO indicated in the rating 
decision that it was "considered to be a complete grant of 
the benefits sought on appeal."  (Emphasis added.)  In 
addition, in listing the disabilities subject to 
compensation, the RO recharacterized "rhabdomyolysis with 
hypokalemia and manifest back pain" to "rhabdomyolysis with 
hypokalemia, resolved," and characterized the veteran's now 
service-connected low back condition as "lumbar strain 
associated with rhabdomyolysis with hypokalemia, resolved."  
The RO also listed "(Disability Severance Condition)" under 
"rhabdomyolysis with hypokalemia, resolved," possibly 
indicating that the adjudicator was trying to express that 
service connection for this condition was subsumed by the 
service connection for "lumbar strain associated with 
rhabdomyolysis with hypokalemia, resolved."   

In any event, the Board finds that there remains no issue in 
controversy because the award of a 40 percent evaluation for 
lumbar strain associated with the resolved rhabdomyolysis 
with hypokalemia subsumed the initial 10 percent evaluation, 
in effect cancelling out the rating action that reduced the 
10 percent initial evaluation to zero percent.  Consequently, 
there is no longer any issue for the Board to decide, and the 
appeal must be dismissed. 
 

ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


